Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for providing network access to one or more devices. Each of independent claims, claim 1 (“A method”), claim 7 (“A device”) and claim 17 (“A system”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A method comprising: 
splitting, by a device, an input signal into a first signal and a second signal, wherein the input signal is received from a first device; 
determining an extracted signal of the first signal, wherein the extracted signal is routed to a power input device to power one more components of the device; 
routing the second signal to a processor unit to generate a first output signal, wherein the first output signal is routed to a combiner device; 
determining a residual signal of the first signal, wherein the residual signal is routed to the combiner device; 
combining the first output signal and the residual signal to generate a second output signal; and 
sending the second output signal to a second device.

Claims 7 and 17 are allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1, 7 and 17 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHIREN QIN/Examiner, Art Unit 2411